NO. 07-08-0263-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                               DECEMBER 21, 2009
                         ______________________________

                                   BILL TURNBOW,

                                                              Appellant

                                            v.

                        COLLINGSWORTH COUNTY, TEXAS,

                                                              Appellee

                       _________________________________

       FROM THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;

                   NO. 6958; HON. STUART MESSER, PRESIDING
                        _______________________________

                                    Opinion
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Bill Turnbow (Turnbow) appeals from an order dismissing his lawsuit. He had

sought damages against Collingsworth County, Texas (the County) for injuries suffered as

a result of a vehicular accident. The trial court dismissed the cause due to Turnbow’s

purported failure to comply with the notice provisions of §89.0041 of the Local Government

Code. On appeal, he contends that 1) compliance with the notice provisions of the Civil

Tort Claims Act is sufficient, 2) the trial court should not have dismissed the lawsuit
because the County’s plea in abatement was not verified, and 3) the trial court erred in not

filing findings of fact and conclusions of law. We reverse the order.

        Issues 1 and 2 - §89.0041

        In his first two issues, Turnbow contends that his suit should not have been

dismissed because he gave notice to the County of his claim pursuant to the Texas Tort

Claims Act. TEX . CIV. PRAC . & REM . CODE ANN . §101.101(a) (Vernon 2005).1 Furthermore,

that provision allegedly superceded the requirements of §89.0041 of the Local Government

Code in this particular matter. We disagree with the reasoning underlying his contentions

but sustain the ultimate conclusion that the trial court erred in dismissing the matter.

        Section 89.0041 states:

        (a) A person filing suit against a county or against a county official in the
        official’s capacity as a county official shall deliver written notice to:

                 (1) the county judge; and
                 (2) the county or district attorney having jurisdiction to defend the
                 county in a civil suit.

        (b) The written notice must be delivered by certified or registered mail by
        the 30th business day after suit is filed and contain:

                 (1) the style and cause number of the suit;
                 (2) the court in which the suit was filed;
                 (3) the date on which the suit was filed; and
                 (4) the name of the person filing suit.

TEX . LOC . GOV’T CODE ANN . §89.0041(a) & (b) (Vernon 2008). The legislature also

mandated that the suit be dismissed if the notice is not given as required. Id. §89.0041(c).

Finally, the statute has been held to apply to all types of suits against a county, except


        1
          Notice of a claim m ust be given to a governm ental unit no later than six m onths after the day the
incident giving rise to the claim occurred and m ust reasonably describe the dam age or injury claim ed, the tim e
and place of the incident, and the incident.

                                                        2
certain of those founded on contract. Wood v. Walker, 279 S.W.3d 705, 712 (Tex. App.–

Amarillo 2007, no pet.).

        Here, Turnbow’s suit arose from injuries he received when his vehicle collided with

one driven by a Collingsworth County employee. The parties do not dispute that notice of

his claim was given the County per the Tort Claims Act. This notice, according to Turnbow,

was enough despite the dictates of §89.0041 of the Local Government Code. There is

some authority for that proposition. E.g., Dallas County v. Coutee, 233 S.W.3d 542, 547

(Tex. App.–Dallas 2007, pet. denied). So too is there contrary authority. E.g., Howlett v.

Tarrant County, No. 2-07-373-CV, 2009 Tex. App. LEXIS 9281 (Tex. App.–Fort Worth

December 3, 2009, no pet.). We deem the latter authority to be a more accurate

interpretation of the law.

        As explained in Howlett, the notice required pursuant to the Tort Claims Act is pre-

suit notice. Id. at *11. Its purpose is to ensure that claims are promptly reported so the

governmental entity may investigate their merits and possibly resolve them. Id. at *11-12;

Brazoria County v. Colquitt, 282 S.W.3d 582, 586-87 (Tex. App.–Houston [14th Dist.] 2009,

pet. filed). However, the notice required by §89.0041 is post-suit; that is, the statute

requires that it be afforded once suit is filed. Howlett v. Tarrant County, 2009 Tex. App.

LEXIS   9281 at *12. It serves to enable the county to respond timely to the action and

prepare a defense. Id.; Dallas County v. Coskey, 247 S.W.3d 753, 757 (Tex. App.–Dallas

2008, pet. denied). It also aids in the management and control of the county’s finances

and property. Ballesteros v. Nueces County, 286 S.W.3d 566, 572 (Tex. App.–Corpus

Christi 2009, pet. stricken). Given the differing purposes underlying §101.101(a) of the



                                             3
Civil Practice and Remedies Code and §89.0041 of the Local Government Code, as well

as the differing time frames expressed in each, the two are not in pari materia. So, the

former does not displace the latter when tort claims are alleged against a county.

       Nevertheless, and for the same reasons mentioned in Howlett and Ballesteros, we

conclude that Turnbow substantially complied with §89.0041. See Howlett v. Tarrant

County, 2009 Tex. App. LEXIS 9281 at *15 (holding that substantially complying with the

terms of the statute was sufficient); Ballesteros v. Nueces County, 286 S.W.3d at 571-72

(holding the same so long as the County had actual knowledge of the suit). As previously

mentioned, notice of his claim was served on the County before suit was filed. Thereafter,

his original petition was received by the district clerk and file-marked February 4, 2005.

Furthermore, the document named Collingsworth County as defendant and the county

judge, John James, as the party upon whom service could be had. That it filed an answer,

Collingsworth County undoubtedly had actual knowledge of the suit. Furthermore, the

certificate of service shows that its answer was sent to Turnbow’s counsel on February 23,

2005. Since there are only 19 days between the day the petition was initially filed and the

date on which the County mailed its answer, we cannot but hold that the County had

received notice of the proceeding within the 30-day period specified in §89.0041(b).

Finally, the petition and citation served with it contained the information specified in

§89.0041(b). That is, they disclosed the name of the party who filed suit, the style and

cause number of the suit, the identity of the court in which it was initiated, and the date the

proceeding was filed.




                                              4
      That the legislature did not specify any particular means of affording notice under

§89.0041 is also of import. This frees us to look at the totality of the circumstances to

determine whether the purposes underlying the statute were satisfied.               From the

circumstances at bar, one can reasonably deduce that Collingsworth County had actual

notice and knowledge of the suit within thirty business days of the date on which the suit

was commenced. It also had adequate opportunity to timely file an answer. So, we, like

the courts in Howlett and Ballesteros, hold that Turnbow substantially complied with and

thereby performed the obligations imposed through §89.0041. Having so held, we need

not address the remaining issues on appeal.

      Because the trial court erred in dismissing the suit for the grounds stated in its order,

that order is reversed. Furthermore, the cause is remanded to the trial court.



                                                  Brian Quinn
                                                  Chief Justice




                                              5